Fourth Court of Appeals
                                         San Antonio, Texas
                                              September 9, 2016

                                             No. 04-15-00469-CV

               CASH BIZ, LP, Redwood Financial, LLC, Cash Zone, LLC dba Cash Biz,
                                         Appellants

                                                        v.

       Hiawatha HENRY, Addie Harris, Montray Norris, and Roosevelt Coleman Jr., et al.,
                                       Appellees

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-01545
                             Honorable Laura Salinas, Judge Presiding

                                                ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice1
                  Patricia O. Alvarez, Justice
                  Luz Elena D. Chapa, Justice1
                  Jason Pulliam, Justice

       The court has considered the appellees’ motion for en banc reconsideration, and the
motion is hereby DENIED.

                                                              _________________________________
                                                              Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of September, 2016.

                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court


           1
          Dissents to the denial of the motion for en banc reconsideration without requesting a response. See Tex.R.
App.P.49.2.